Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 04/27/2022 in which claims 21-28 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (“AHG8: Signaling and Filtering for Reference Picture Resampling”) in view of Wenger (US 2020/0296396).

As to claim 21, Choi teaches a decoder configured to:

receive a bitstream comprising a reference picture, a current block, and information including an index to a set of predetermined values useful for determining a scaling constant (Page 1, Section 1 – “range of a factor of 4 in each dimension”; Page 2, Section 2 – “up-/down-scaled according to the spatial ratio”; Page 7, Section 4.2 – “two sets of filters for up-/down-sampling of a reference block...each reference block is firstly resampled to the target resolution and secondly interpolated for motion compensation. Resampling with any arbitrary ratio is theoretically possible, depending on filter design. One-time block-level resampling process for each motion-compensated block”);

determine a scaling constant using the information in the bitstream including the index; determine a scaled prediction block by scaling a prediction block of the reference picture using the scaling constant and by applying a filter; and utilize the scaled prediction block to reconstruct the current block (Page 1, Section 1 – “range of a factor of 4 in each dimension”; Page 2, Section 2 – “up-/down-scaled according to the spatial ratio”; Page 7, Section 4.2 – “two sets of filters for up-/down-sampling of a reference block...each reference block is firstly resampled to the target resolution and secondly interpolated for motion compensation. Resampling with any arbitrary ratio is theoretically possible, depending on filter design. One-time block-level resampling process for each motion-compensated block”).

Choi does not explicitly teach determining a scaled prediction block by applying a filter determined specifically for the prediction block and not determined for the whole reference picture.

However, Wenger teaches ARC parameters including up/downsample factors, resolution, in X or Y dimension, in units of samples, blocks, macroblocks, CUs, or any other suitable granularity, of the input picture, output picture, reference picture, coded picture, combined or separately, and up or downsample filter parameters. In the easiest case, there may be only a single filter for up and/or downsampling. However, in certain cases, it can be advantageous to allow more flexibility in filter design, and that may require to signaling of filter parameters. Such parameters may be selected through an index in a list of possible filter designs, the filter may be fully specified (for example through a list of filter coefficients, using suitable entropy coding techniques), the filter may be implicitly selected through up/downsample ratios according which in turn are signaled according to any of the mechanisms mentioned above, and so forth ([0067]-[0073]).

Furthermore, looking at Wenger, Adaptive Resolution Change (ARC) henceforth refers to mechanisms that allow the change of resolution of a picture or sub-picture within a coded video sequence, by the means of, for example, reference picture resampling. ARC parameters may refer to the types of control information required to perform adaptive resolution change, that may include, for example, filter parameters, scaling factors, resolutions of output and/or reference pictures, various control flags, and so forth. Thus, ARC information may refer to data and values corresponding to the ARC parameters ([0064]). JVCET-M135-v1, cited above, includes the ARC reference information (505) (an index) located in a picture parameter set (504), indexing a table (506) including target resolutions that in turn is located inside a sequence parameter set (507). The placement of the possible resolution in a table (506) in the sequence parameter set (507) can be justified by using the SPS as an interoperability negotiation point during capability exchange. Resolution can change, within the limits set by the values in the table (506) from picture to picture by referencing the appropriate picture parameter set (504) ([0079]). In an embodiment illustrated in FIG. 5B, ARC information (509) such as a resampling (zoom) factor may be present in a slice header, GOB header, tile header, or tile group header (tile group header henceforth) (508). Having the ARC information in a tile group header directly has the additional advantage of the ARC information may be applicable to a sub picture represented by, for example, that tile group, rather than the whole picture. In addition, even if the video compression technology or standard envisions only whole picture adaptive resolution changes (in contrast to, for example, tile group based adaptive resolution changes), putting the ARC information into the tile group header vis a vis putting it into an H.263-style picture header has certain advantages from an error resilience viewpoint ([0081]). The ARC information (512) itself may be present in an appropriate parameter set (511) such as, for example, a picture parameter set, header parameter set, tile parameter set, adaptation parameter set, and so forth. In the same or another embodiment, ARC reference information (513) may be present in a Tile Group header (514) or a similar data structure. That reference information (513) can refer to a subset of ARC information (515) available in a parameter set (516) with a scope beyond a single picture, for example a sequence parameter set, or decoder parameter set ([0082]-[0083]). If the ARC information should be applicable to a sub picture represented by a tile groups also, a parameter set with an activation scope limited to a tile group, such as the Adaptation Parameter set or a Header Parameter Set may be the better choice. Also, if the ARC information is of more than negligible size--for example contains filter control information such as numerous filter coefficients--then a parameter may be a better choice than using a header (508) directly from a coding efficiency viewpoint, as those settings may be reusable by future pictures or sub-pictures by referencing the same parameter set ([0084]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system with Wenger’s system to show determining a scaled prediction block by applying a filter determined specifically for the prediction block and not determined for the whole reference picture for the reasons stated above in Wenger.

As to claim 24, Choi teaches a decoder configured to:

receive a bitstream including information for determining a scaling constant, a coded reference picture having a first resolution, and a coded current picture having a second resolution different than the first resolution and including a coded current block (Page 1, Section 1 – “range of a factor of 4 in each dimension”; Page 2, Section 2 – “up-/down-scaled according to the spatial ratio”; Page 7, Section 4.2 – “two sets of filters for up-/down-sampling of a reference block...each reference block is firstly resampled to the target resolution and secondly interpolated for motion compensation. Resampling with any arbitrary ratio is theoretically possible, depending on filter design. One-time block-level resampling process for each motion-compensated block”);

determine, using the information in the bitstream, a scaling constant associated with the current picture; determine a scaled prediction block by altering the resolution of a block of the reference picture using the scaling constant and using a resolution changing filter, and reconstruct pixel data of the current block using the scaled prediction block (Page 1, Section 1 – “range of a factor of 4 in each dimension”; Page 2, Section 2 – “up-/down-scaled according to the spatial ratio”; Page 7, Section 4.2 – “two sets of filters for up-/down-sampling of a reference block...each reference block is firstly resampled to the target resolution and secondly interpolated for motion compensation. Resampling with any arbitrary ratio is theoretically possible, depending on filter design. One-time block-level resampling process for each motion-compensated block”).

Choi does not explicitly teach determining a scaled prediction block by altering the resolution of a block of the reference picture using a resolution changing filter determined individually for the block of the reference picture and not determined for the whole reference picture.

However, Wenger teaches ARC parameters including up/downsample factors, resolution, in X or Y dimension, in units of samples, blocks, macroblocks, CUs, or any other suitable granularity, of the input picture, output picture, reference picture, coded picture, combined or separately, and up or downsample filter parameters. In the easiest case, there may be only a single filter for up and/or downsampling. However, in certain cases, it can be advantageous to allow more flexibility in filter design, and that may require to signaling of filter parameters. Such parameters may be selected through an index in a list of possible filter designs, the filter may be fully specified (for example through a list of filter coefficients, using suitable entropy coding techniques), the filter may be implicitly selected through up/downsample ratios according which in turn are signaled according to any of the mechanisms mentioned above, and so forth ([0067]-[0073]).

Furthermore, looking at Wenger, Adaptive Resolution Change (ARC) henceforth refers to mechanisms that allow the change of resolution of a picture or sub-picture within a coded video sequence, by the means of, for example, reference picture resampling. ARC parameters may refer to the types of control information required to perform adaptive resolution change, that may include, for example, filter parameters, scaling factors, resolutions of output and/or reference pictures, various control flags, and so forth. Thus, ARC information may refer to data and values corresponding to the ARC parameters ([0064]). JVCET-M135-v1, cited above, includes the ARC reference information (505) (an index) located in a picture parameter set (504), indexing a table (506) including target resolutions that in turn is located inside a sequence parameter set (507). The placement of the possible resolution in a table (506) in the sequence parameter set (507) can be justified by using the SPS as an interoperability negotiation point during capability exchange. Resolution can change, within the limits set by the values in the table (506) from picture to picture by referencing the appropriate picture parameter set (504) ([0079]). In an embodiment illustrated in FIG. 5B, ARC information (509) such as a resampling (zoom) factor may be present in a slice header, GOB header, tile header, or tile group header (tile group header henceforth) (508). Having the ARC information in a tile group header directly has the additional advantage of the ARC information may be applicable to a sub picture represented by, for example, that tile group, rather than the whole picture. In addition, even if the video compression technology or standard envisions only whole picture adaptive resolution changes (in contrast to, for example, tile group based adaptive resolution changes), putting the ARC information into the tile group header vis a vis putting it into an H.263-style picture header has certain advantages from an error resilience viewpoint ([0081]). The ARC information (512) itself may be present in an appropriate parameter set (511) such as, for example, a picture parameter set, header parameter set, tile parameter set, adaptation parameter set, and so forth. In the same or another embodiment, ARC reference information (513) may be present in a Tile Group header (514) or a similar data structure. That reference information (513) can refer to a subset of ARC information (515) available in a parameter set (516) with a scope beyond a single picture, for example a sequence parameter set, or decoder parameter set ([0082]-[0083]). If the ARC information should be applicable to a sub picture represented by a tile groups also, a parameter set with an activation scope limited to a tile group, such as the Adaptation Parameter set or a Header Parameter Set may be the better choice. Also, if the ARC information is of more than negligible size--for example contains filter control information such as numerous filter coefficients--then a parameter may be a better choice than using a header (508) directly from a coding efficiency viewpoint, as those settings may be reusable by future pictures or sub-pictures by referencing the same parameter set ([0084]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system with Wenger’s system to show determining a scaled prediction block by altering the resolution of a block of the reference picture using a resolution changing filter determined individually for the block of the reference picture and not determined for the whole reference picture for the reasons stated above in Wenger.

As to claim 22, Choi further teaches wherein the bitstream includes a flag indicating adaptive resolution management is enabled (Page 3, Section 3: Signaling of RPR; Page 4, reference_pic_resampling_flag syntax).

As to claim 23, the combination of Choi and Wenger teaches wherein the filter is determined based on the adaptive resolution management (Choi; Page 1, Section 1; Page 2, Section 2; Page 7, Section 4.2; Wenger; [0064], [0067]-[0073], [0077], [0079], and [0081]-[0084]).

As to claim 25, the combination of Choi and Wenger teaches wherein, the first resolution is higher than the second resolution and the resolution changing filter is a downsampling filter (Choi; Page 1, Section 1; Page 2, Section 2; Page 7, Section 4.2; Wenger; [0064], [0067]-[0073], [0079], and [0081]-[0084]).

As to claim 26, the combination of Choi and Wenger teaches wherein the first resolution is lower than the second resolution and the resolution changing filter is an upsampling filter (Choi; Page 1, Section 1; Page 2, Section 2; Page 7, Section 4.2; Wenger; [0064], [0067]-[0073], [0079], and [0081]-[0084]).

As to claim 27, the combination of Choi and Wenger teaches wherein the information includes an index to a set of predetermined values (Choi; Page 1, Section 1; Page 2, Section 2; Page 7, Section 4.2; Wenger; [0064], [0067]-[0073], [0079], and [0081]-[0084]).

As to claim 28, the combination of Choi and Wenger teaches wherein the information includes an index to a set of predetermined values (Choi; Page 1, Section 1; Page 2, Section 2; Page 7, Section 4.2; Wenger; [0064], [0067]-[0073], [0079], and [0081]-[0084]).

Response to Arguments

Applicant's arguments filed 04/27/2022 have been fully considered but they are moot in light of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482